OPINION — AG — SUBJECT DISCUSSED IN OPINION: (1) IN THE ABSENCE BY THE STATE INDUSTRIAL COMMISSION, A COUNTY IS WITHOUT AUTHORITY TO PAY ANY ONE AS " WORKMEN'S COMPENSATION " (2) UNLESS AND UNTIL A WORKMEN'S COMPENSATION AWARD MADE BY THE STATE INDUSTRIAL COMMISSION AGAINST A COUNTY HAS BEEN CONVERTED INTO A " JUDGEMENT " IN THE SAME MAY BE PAID FROM, BUT ONLY FROM, IN THE APPROPRIATION FOR " WORKMEN'S COMPENSATION AWARDS " IN THE " DEPARTMENT " OF " GENERAL GOVERNMENT " (WHERE THE LIABILITY FOR SUCH AWARD HAD NOT PREVIOUSLY BEEN INSURED AGAINST WITH THE STATE INSURANCE FUND OR OTHER INSURANCE CARRIER), AND, IN THE ABSENCE OF AN ITEM OF APPROPRIATION THEREFOR IN THE FORM OF COUNTY BUDGET PRESCRIBED BY THE STATE EXAMINER AND INSPECTOR, THE STATE EXAMINER AND INSPECTOR OR SHOULD ADD, AND DEFINE, SUCH AN ITEM OF APPROPRIATION IN SUCH BUDGET FORM. CITE: 62 O.S.H. 365.5, 68 O.S.H. 292, 85 O.S.H. 41, 85 O.S.H. 42, 85 O.S.H. 149 (JAMES C. HARKIN)